BIOTIME, INC. 1301 Harbor Bay Parkway, Suite 100 Alameda, California 94502 (510) 521-3389 May 11, 2011 Securities and Exchange Commission treet, NE Washington, DC 20549 RE: BioTime, Inc. Post-Effective Amendment No. 1 Registration Statement on Form S-3 File No. 333-167822 Ladies/Gentlemen: The undersigned registrant hereby withdraws its request, dated May 5, 2011, for the acceleration of the effective date of its Post-Effective Amendment No.1 to Registration Statement on Form S-3, as amended, File No. 333-167822 pending the resolution of the registrant’s application for confidential treatment. Sincerely, /s/ Robert W. Peabody Senior Vice President Chief Operating Officer and Chief Financial Officer
